UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4189


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SULEIMAN ZAKARIA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00043-WDQ-1)


Submitted:   February 8, 2012              Decided:   March 15, 2012


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney,   Baltimore,   Maryland,   for  Appellant.   Rod   J.
Rosenstein,   United   States   Attorney,  Peter  M. Nothstein,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Suleiman     Zakaria        appeals          his   120-month      sentence

following his jury conviction of one count of importation of

heroin, in violation of 21 U.S.C. § 952(a) (2006), and one count

of possession with intent to distribute heroin, in violation of

21   U.S.C.    § 841(a)(1)        (2006).       The    convictions        stemmed   from

Zakaria’s apprehension following the discovery of heroin in his

suitcase upon his return to the United States from Ghana.                               On

appeal,    Zakaria       argues    that     the    district       court    abused      its

discretion in excluding the expert testimony of a psychologist

showing that Zakaria was of below-average intelligence, and that

such individuals are more reliant on others to complete everyday

tasks such as packing.           Finding no reversible error, we affirm.

              We review the district court’s exclusion of evidence

for an abuse of discretion.                United States v. Myers, 589 F.3d

117, 123 (4th Cir. 2009).               “A trial court’s exercise of such

discretion      is    entitled     to   substantial         deference     and   will    be

upheld so long as it is not arbitrary or irrational.”                                  Id.

(internal quotation marks and citations omitted).                         In addition,

a district court’s evidentiary rulings are subject to review for

harmless      error    under   Federal      Rule      of    Criminal    Procedure      52.

United States v. Abu Ali, 528 F.3d 210, 231 (4th Cir. 2008)

(“Evidence erroneously admitted will be deemed harmless if a

reviewing court is able to say, with fair assurance, . . . that

                                            2
the   judgment    was    not    substantially        swayed    by     the    error.”

(internal quotation marks omitted)).

           We conclude that the district court’s ruling was not

arbitrary and irrational.          Further, any error in excluding the

testimony in question was harmless.                Notwithstanding Zakaria’s

able presentation of his defense through a witness who knew him

and   testified   to    her    knowledge     of   his   limitations,        the    jury

found him guilty.       Having reviewed the record, we conclude that

the jury’s verdict would not have been substantially affected by

the admission of the testimony.               Accordingly, we affirm.                We

dispense   with    oral       argument     because      the   facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                         3